 



Exhibit 10.2
GLOBAL CASH ACCESS HOLDINGS, INC. 2005 STOCK INCENTIVE PLAN
NOTICE OF STOCK OPTION AWARD

         
 
  Grantee’s Name and Address:   Kathryn S. Lever
 
                 
 
                 

     You (the “Grantee”) have been granted an option to purchase shares of
Class A Common Stock, subject to the terms and conditions of this Notice of
Stock Option Award (the “Notice”), the Global Cash Access Holdings, Inc. 2005
Stock Incentive Plan, as amended from time to time (the “Plan”) and the Stock
Option Award Agreement (the “Option Agreement”) attached hereto, as follows.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice.

             
 
  Award Number   113  
 
         
 
  Date of Award   September 12, 2005
 
         
 
  Vesting Commencement Date   September 12, 2005
 
         
 
  Exercise Price per Share   $ 13.99    
 
         
 
  Total Number of Shares Subject        
 
  to the Option (the “Shares”)   75,000  
 
         
 
         
 
  Total Exercise Price   $ 1,049,250.00    
 
         
 
  Type of Option:   Incentive Stock Option
 
         
 
  Expiration Date:   September 12, 2015
 
         
 
  Post-Termination Exercise Period:   Three (3) Months

Vesting Schedule:
     Subject to the Grantee’s Continuous Service and other limitations set forth
in this Notice, the Plan and the Option Agreement, the Option may be exercised,
in whole or in part, in accordance with the following schedule:
     25% of the Shares subject to the Option shall vest twelve months after the
Vesting Commencement Date, and 1/36th of the remaining number of Shares subject
to the Option shall vest on each monthly anniversary of the Vesting Commencement
Date thereafter.
     Acceleration of Option Upon Corporate Transaction. In the event of a
Corporate Transaction:
          (A) for the portion of the Option that is Assumed or Replaced, the
Option (if Assumed), the replacement Award (if Replaced), or the cash incentive
program (if Replaced) automatically shall become fully vested, exercisable and
payable and be released from any repurchase or forfeiture rights (other than
repurchase rights exercisable at Fair Market Value) for

1



--------------------------------------------------------------------------------



 



all of the Shares at the time represented by such Assumed or Replaced portion of
the Option, immediately upon termination of the Grantee’s Continuous Service if
such Continuous Service is terminated by the successor company or the Company
without Cause within eighteen (18) months after the Corporate Transaction; and
          (B) for the portion of the Option that is neither Assumed nor
Replaced, such portion of the Option shall automatically become fully vested and
exercisable and be released from any repurchase or forfeiture rights (other than
repurchase rights exercisable at Fair Market Value) for all of the Shares at the
time represented by such portion of the Option, immediately prior to the
specified effective date of such Corporate Transaction, provided that the
Grantee’s Continuous Service has not terminated prior to such date.
     Acceleration of Option Upon Change in Control. Following a Change in
Control (other than a Change in Control which also is a Corporate Transaction)
and upon the termination of the Continuous Service of a Grantee if such
Continuous Service is terminated by the Company or Related Entity without Cause
within eighteen (18) months after a Change in Control, the Option automatically
shall become fully vested and exercisable and be released from any repurchase or
forfeiture rights (other than repurchase rights exercisable at Fair Market
Value), immediately upon the termination of such Continuous Service.
     Effect of Acceleration on Incentive Stock Option. To the extent that the
Option is an Incentive Stock Option and is accelerated in connection with a
Corporate Transaction or Change in Control, the Option shall remain exercisable
as an Incentive Stock Option under the Code only to the extent the $100,000
dollar limitation of Section 422(d) of the Code is not exceeded.
     During any authorized leave of absence, the vesting of the Option as
provided in this schedule shall be suspended after the leave of absence exceeds
a period of ninety (90) days. Vesting of the Option shall resume upon the
Grantee’s termination of the leave of absence and return to service to the
Company or a Related Entity. The Vesting Schedule of the Option shall be
extended by the length of the suspension.
     In the event of termination of the Grantee’s Continuous Service for Cause,
the Grantee’s right to exercise the Option shall terminate concurrently with the
termination of the Grantee’s Continuous Service, except as otherwise determined
by the Administrator.
     IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice
and agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.

            Global Cash Access Holdings, Inc.
a Delaware corporation
      By:   /s/ Kirk Sanford    

         
 
  Title:   Chief Executive Officer          

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO

2



--------------------------------------------------------------------------------



 



THE OPTION SHALL VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S
CONTINUOUS SERVICE (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION
OR ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE
GRANTEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S
CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT
OR THE RIGHT OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES
SERVICES TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE,
AND WITH OR WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS
A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S
STATUS IS AT WILL.
     The Grantee acknowledges receipt of a copy of the Plan and the Option
Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Option subject to all of the terms
and provisions hereof and thereof. The Grantee has reviewed this Notice, the
Plan, and the Option Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Notice, and fully
understands all provisions of this Notice, the Plan and the Option Agreement.
The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Option Agreement shall
be resolved by the Administrator in accordance with Section 18 of the Option
Agreement. The Grantee further agrees to the venue selection and waiver of a
jury trial in accordance with Section 19 of the Option Agreement. The Grantee
further agrees to notify the Company upon any change in the residence address
indicated in this Notice.

             
Dated:
      Signed:   /s/ Kathryn Lever              
 
          Grantee

3



--------------------------------------------------------------------------------



 



Award Number: 113
GLOBAL CASH ACCESS HOLDINGS, INC. 2005 STOCK INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
     1. Grant of Option. Global Cash Access Holdings, Inc., a Delaware
corporation (the “Company”), hereby grants to the Grantee (the “Grantee”) named
in the Notice of Stock Option Award (the “Notice”), an option (the “Option”) to
purchase the Total Number of Shares of Common Stock subject to the Option (the
“Shares”) set forth in the Notice, at the Exercise Price per Share set forth in
the Notice (the “Exercise Price”) subject to the terms and provisions of the
Notice, this Stock Option Award Agreement (the “Option Agreement”) and the
Company’s 2005 Stock Incentive Plan, as amended from time to time (the “Plan”),
which are incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Option
Agreement.
     If designated in the Notice as an Incentive Stock Option, the Option is
intended to qualify as an Incentive Stock Option as defined in Section 422 of
the Code. However, notwithstanding such designation, the Option will qualify as
an Incentive Stock Option under the Code only to the extent the $100,000 dollar
limitation of Section 422(d) of the Code is not exceeded. The $100,000
limitation of Section 422(d) of the Code is calculated based on the aggregate
Fair Market Value of the Shares subject to options designated as Incentive Stock
Options which become exercisable for the first time by the Grantee during any
calendar year (under all plans of the Company or any Parent or Subsidiary of the
Company). For purposes of this calculation, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the shares subject to such options shall be determined as of the grant
date of the relevant option.
     2. Exercise of Option.
          (a) Right to Exercise. The Option shall be exercisable during its term
in accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Option shall be
subject to the provisions of Section 11 of the Plan and the Notice relating to
the exercisability or termination of the Option in the event of a Corporate
Transaction or Change in Control. The Grantee shall be subject to reasonable
limitations on the number of requested exercises during any monthly or weekly
period as determined by the Administrator. In no event shall the Company issue
fractional Shares.
          (b) Method of Exercise. The Option shall be exercisable by delivery of
an exercise notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time by the Administrator which shall state
the election to exercise the Option, the whole number of Shares in respect of
which the Option is being exercised, and such other provisions as may be
required by the Administrator. The exercise notice shall be delivered in person,
by certified mail, or by such other method (including electronic transmission)
as determined from time to time by the Administrator to the Company accompanied
by payment of

1



--------------------------------------------------------------------------------



 



the Exercise Price. The Option shall be deemed to be exercised upon receipt by
the Company of such notice accompanied by the Exercise Price, which, to the
extent selected, shall be deemed to be satisfied by use of the broker-dealer
sale and remittance procedure to pay the Exercise Price provided in
Section 4(d), below.
          (c) Taxes. No Shares will be delivered to the Grantee or other person
pursuant to the exercise of the Option until the Grantee or other person has
made arrangements acceptable to the Administrator for the satisfaction of
applicable income tax and employment tax withholding obligations, including,
without limitation, such other tax obligations of the Grantee incident to the
receipt of Shares. Upon exercise of the Option, the Company or the Grantee’s
employer may offset or withhold (from any amount owed by the Company or the
Grantee’s employer to the Grantee) or collect from the Grantee or other person
an amount sufficient to satisfy such tax withholding obligations.
     3. Grantee’s Representations. The Grantee understands that neither the
Option nor the Shares exercisable pursuant to the Option have been registered
under the Securities Act of 1933, as amended or any United States securities
laws. In the event the Shares purchasable pursuant to the exercise of the Option
have not been registered under the Securities Act of 1933, as amended, at the
time the Option is exercised, the Grantee shall, if requested by the Company,
concurrently with the exercise of all or any portion of the Option, deliver to
the Company his or her Investment Representation Statement in the form attached
hereto as Exhibit B.
     4. Method of Payment. Payment of the Exercise Price shall be made by any of
the following, or a combination thereof, at the election of the Grantee;
provided, however, that such exercise method does not then violate any
Applicable Law, provided further, that the portion of the Exercise Price equal
to the par value of the Shares must be paid in cash or other legal consideration
permitted by the Delaware General Corporation Law:
          (a) cash;
          (b) check;
          (c) if the exercise occurs on or after the Registration Date,
surrender of Shares or delivery of a properly executed form of attestation of
ownership of Shares as the Administrator may require which have a Fair Market
Value on the date of surrender or attestation equal to the aggregate Exercise
Price of the Shares as to which the Option is being exercised, provided,
however, that Shares acquired under the Plan or any other equity compensation
plan or agreement of the Company must have been held by the Grantee for a period
of more than six (6) months (and not used for another Award exercise by
attestation during such period); or
          (d) if the exercise occurs on or after the Registration Date, payment
through a broker-dealer sale and remittance procedure pursuant to which the
Grantee (i) shall provide written instructions to a Company-designated brokerage
firm to effect the immediate sale of some or all of the purchased Shares and
remit to the Company sufficient funds to cover the aggregate exercise price
payable for the purchased Shares and (ii) shall provide written directives

2



--------------------------------------------------------------------------------



 




to the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale transaction.
     5. Termination or Change of Continuous Service. In the event the Grantee’s
Continuous Service terminates, other than for Cause, the Grantee may, but only
during the Post-Termination Exercise Period, exercise the portion of the Option
that was vested at the date of such termination (the “Termination Date”). The
Post-Termination Exercise Period shall commence on the Termination Date. In the
event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall, except as otherwise determined by
the Administrator, terminate concurrently with the termination of the Grantee’s
Continuous Service (also the “Termination Date”). In no event, however, shall
the Option be exercised later than the Expiration Date set forth in the Notice.
In the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Option
shall remain in effect and the Option shall continue to vest in accordance with
the Vesting Schedule set forth in the Notice; provided, however, with respect to
any Incentive Stock Option that shall remain in effect after a change in status
from Employee to Director or Consultant, such Incentive Stock Option shall cease
to be treated as an Incentive Stock Option and shall be treated as a
Non-Qualified Stock Option on the day three (3) months and one (1) day following
such change in status. Except as provided in Sections 6 and 7 below, to the
extent that the Option was unvested on the Termination Date, or if the Grantee
does not exercise the vested portion of the Option within the Post-Termination
Exercise Period, the Option shall terminate.
     6. Disability of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Grantee may, but only
within twelve (12) months commencing on the Termination Date (but in no event
later than the Expiration Date), exercise the portion of the Option that was
vested on the Termination Date; provided, however, that if such Disability is
not a “disability” as such term is defined in Section 22(e)(3) of the Code and
the Option is an Incentive Stock Option, such Incentive Stock Option shall cease
to be treated as an Incentive Stock Option and shall be treated as a
Non-Qualified Stock Option on the day three (3) months and one (1) day following
the Termination Date. To the extent that the Option was unvested on the
Termination Date, or if the Grantee does not exercise the vested portion of the
Option within the time specified herein, the Option shall terminate.
Section 22(e)(3) of the Code provides that an individual is permanently and
totally disabled if he or she is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months.
     7. Death of Grantee. In the event of the termination of the Grantee’s
Continuous Service as a result of his or her death, or in the event of the
Grantee’s death during the Post-Termination Exercise Period or during the twelve
(12) month period following the Grantee’s termination of Continuous Service as a
result of his or her Disability, the person who acquired the right to exercise
the Option pursuant to Section 8 may exercise the portion of the Option that was
vested at the date of termination within twelve (12) months commencing on the
date of death (but in no event later than the Expiration Date). To the extent
that the Option was unvested on the date of death, or if the vested portion of
the Option is not exercised within the time specified herein, the Option shall
terminate.

3



--------------------------------------------------------------------------------



 



     8. Transferability of Option. The Option, if an Incentive Stock Option, may
not be transferred in any manner other than by will or by the laws of descent
and distribution and may be exercised during the lifetime of the Grantee only by
the Grantee. The Option, if a Non-Qualified Stock Option, may not be transferred
in any manner other than by will or by the laws of descent and distribution,
provided, however, that a Non-Qualified Stock Option may be transferred during
the lifetime of the Grantee to the extent and in the manner authorized by the
Administrator. Notwithstanding the foregoing, the Grantee may designate one or
more beneficiaries of the Grantee’s Incentive Stock Option or Non-Qualified
Stock Option in the event of the Grantee’s death on a beneficiary designation
form provided by the Administrator. Following the death of the Grantee, the
Option, to the extent provided in Section 7, may be exercised (a) by the person
or persons designated under the deceased Grantee’s beneficiary designation or
(b) in the absence of an effectively designated beneficiary, by the Grantee’s
legal representative or by any person empowered to do so under the deceased
Grantee’s will or under the then applicable laws of descent and distribution.
The terms of the Option shall be binding upon the executors, administrators,
heirs, successors and transferees of the Grantee.
     9. Term of Option. The Option must be exercised no later than the
Expiration Date set forth in the Notice or such earlier date as otherwise
provided herein. After the Expiration Date or such earlier date, the Option
shall be of no further force or effect and may not be exercised.
     10. Company’s Right of First Refusal.
          (a) Transfer Notice. Neither the Grantee nor a transferee (either
being sometimes referred to herein as the “Holder”) shall sell, hypothecate,
encumber or otherwise transfer any Shares or any right or interest therein
without first complying with the provisions of this Section 10 or obtaining the
prior written consent of the Company. The Holder may not sell, hypothecate,
encumber or otherwise transfer any Shares or any right or interest therein
unless such Shares are Mature Shares (as defined below). “Mature Shares” shall
mean the Shares that have been held by the Holder (and any successor Holder) for
a period of more than six (6) months. In the event the Holder desires to accept
a bona fide third-party offer for any or all of the Shares that are Mature
Shares, the Holder shall provide the Company with written notice (the “Transfer
Notice”) of:

  (i)   The Holder’s intention to transfer;     (ii)   The name of the proposed
transferee;     (iii)   The number of Shares to be transferred; and     (iv)  
The proposed transfer price or value and terms thereof.

If the Grantee proposes to transfer any Shares to more than one transferee, the
Grantee shall provide a separate Transfer Notice for the proposed transfer to
each transferee. The Transfer Notice shall be signed by both the Grantee and the
proposed transferee and must constitute a binding commitment of the Grantee and
the proposed transferee for the transfer of the Shares to the proposed
transferee subject to the terms and conditions of this Option Agreement.

4



--------------------------------------------------------------------------------



 



          (b) Bona Fide Transfer. If the Company determines that the information
provided by the Grantee in the Transfer Notice is insufficient to establish the
bona fide nature of a proposed voluntary transfer, the Company shall give the
Grantee written notice of the Grantee’s failure to comply with the procedure
described in this Section 10, and the Grantee shall have no right to transfer
the Shares without first complying with the procedure described in this
Section 10. The Grantee shall not be permitted to transfer the Shares if the
proposed transfer is not bona fide.
          (c) First Refusal Exercise Notice. The Company shall have the right to
purchase (the “Right of First Refusal”) all but not less than all, of the Shares
which are described in the Transfer Notice (the “Offered Shares”) at any time
within ninety (90) days after receipt of the Transfer Notice (the “Option
Period”). The Offered Shares shall be repurchased at (i) the per share price or
value and in accordance with the terms stated in the Transfer Notice (subject to
Section 10(d) below) or (ii) the Fair Market Value of the Shares on the date on
which the purchase is to be effected if no consideration is paid pursuant to the
terms stated in the Transfer Notice, which Right of First Refusal shall be
exercised by written notice (the “First Refusal Exercise Notice”) to the Holder.
During the Option Period or the 45-day period specified in Section 10(f) below,
the Company may exercise its Repurchase Right (as set forth in Section 11 below)
in lieu of or in addition to its Right of First Refusal if the Repurchase Right
is or becomes exercisable during the Option Period or such 45-day period.
          (d) Payment Terms. The Company shall consummate the purchase of the
Offered Shares on the terms set forth in the Transfer Notice within 30 days
after delivery of the First Refusal Exercise Notice; provided, however, that in
the event the Transfer Notice provides for the payment for the Offered Shares
other than in cash, the Company and/or its assigns shall have the right to pay
for the Offered Shares by the discounted cash equivalent of the consideration
described in the Transfer Notice as reasonably determined by the Administrator.
Upon payment for the Offered Shares to the Holder or into escrow for the benefit
of the Holder, the Company or its assigns shall become the legal and beneficial
owner of the Offered Shares and all rights and interest therein or related
thereto, and the Company shall have the right to transfer the Offered Shares to
its own name or its assigns without further action by the Holder.
          (e) Assignment. Whenever the Company shall have the right to purchase
Shares under this Right of First Refusal, the Company may designate and assign
one or more employees, officers, directors or stockholders of the Company or
other persons or organizations, to exercise all or a part of the Company’s Right
of First Refusal.
          (f) Non-Exercise. If the Company and/or its assigns do not
collectively elect to exercise the Right of First Refusal within the Option
Period or such earlier time if the Company and/or its assigns notifies the
Holder that it will not exercise the Right of First Refusal, then the Holder may
transfer the Shares upon the terms and conditions stated in the Transfer Notice,
provided that:

  (i)   The transfer is made within forty-five (45) days of the earlier of
(A) the date the Company and/or its assigns notify the Holder that

5



--------------------------------------------------------------------------------



 



      the Right of First Refusal will not be exercised or (B) the expiration of
the Option Period; and     (ii)   The transferee agrees in writing that such
Shares shall be held subject to the provisions of this Option Agreement.

The Company shall have the right to demand further assurances from the Grantee
and the transferee (in a form satisfactory to the Company) that the transfer of
the Offered Shares was actually carried out on the terms and conditions
described in the Transfer Notice. No Offered Shares shall be transferred on the
books of the Company until the Company has received such assurances, if so
demanded, and has approved the proposed transfer as bona fide.
          (g) Expiration of Transfer Period. Following such 45-day period, no
transfer of the Offered Shares and no change in the terms of the transfer as
stated in the Transfer Notice (including the name of the proposed transferee)
shall be permitted without a new written Transfer Notice prepared and submitted
in accordance with the requirements of this Right of First Refusal.
          (h) Termination of Right of First Refusal. The provisions of this
Right of First Refusal shall terminate as to all Shares upon the Registration
Date.
          (i) Additional Shares or Substituted Securities. In the event of any
transaction described in Sections 10 or 11 of the Plan, any new, substituted or
additional securities or other property which is by reason of any such
transaction distributed with respect to the Shares shall be immediately subject
to the Right of First Refusal, but only to the extent the Shares are at the time
covered by such right.
     11. Company’s Repurchase Right.
          (a) Grant of Repurchase Right. The Company is hereby granted the right
to purchase all or any portion of the Shares (the “Repurchase Right”),
exercisable at any time (i) during the ninety (90) day period commencing on the
Termination Date, or (ii) during the ninety (90) day period commencing upon any
exercise of the Option that occurs after the Termination Date (together, the
“Share Repurchase Period”), provided, however, that if the Shares to be
repurchased are not Mature Shares then the Share Repurchase Period shall be
extended by the number of days necessary for the such Shares to become Mature
Shares. The Repurchase Right may only be exercised with respect to Mature
Shares.
          (b) Exercise of the Repurchase Right. The Repurchase Right shall be
exercisable by written notice delivered to each Holder of the Shares prior to
the expiration of the Share Repurchase Period. The notice shall indicate the
number of Shares to be repurchased and the date on which the repurchase is to be
effected, such date to be not later than the last day of the Share Repurchase
Period. On the date on which the repurchase is to be effected, the Company
and/or its assigns shall pay to the Holder in cash or cash equivalents
(including the cancellation of any purchase-money indebtedness) an amount equal
to (i) the Fair Market Value on the date on which the repurchase is to be
effected of the Shares which are to be repurchased from the Holder, in the event
of termination of the Grantee’s Continuous Service other than for

6



--------------------------------------------------------------------------------



 



Cause, or (ii) the lesser of the Exercise Price or the Fair Market Value on the
date on which the repurchase is to be effected of the Shares which are to be
repurchased from the Holder, in the event of termination of the Grantee’s
Continuous Service for Cause. Upon such payment or deposit into escrow for the
benefit of the Holder, the Company and/or its assigns shall become the legal and
beneficial owner of the Shares being repurchased and all rights and interest
thereon or related thereto, and the Company shall have the right to transfer to
its own name or its assigns the number of Shares being repurchased, without
further action by the Holder.
          (c) Assignment. Whenever the Company shall have the right to purchase
Shares under this Repurchase Right, the Company may designate and assign one or
more employees, officers, directors or stockholders of the Company or other
persons or organizations, to exercise all or a part of the Company’s Repurchase
Right.
          (d) Termination of the Repurchase Right. The Repurchase Right shall
terminate with respect to any Shares for which it is not timely exercised. In
addition, the Repurchase Right shall terminate and cease to be exercisable with
respect to all Shares upon the Registration Date.
          (e) Additional Shares or Substituted Securities. In the event of any
transaction described in Sections 10 or 11 of the Plan, any new, substituted or
additional securities or other property which is by reason of any such
transaction distributed with respect to the Shares shall be immediately subject
to the Repurchase Right, but only to the extent the Shares are at the time
covered by such right.
     12. Stop-Transfer Notices. In order to ensure compliance with the
restrictions on transfer set forth in this Option Agreement, the Notice or the
Plan, the Company may issue appropriate “stop transfer” instructions to its
transfer agent, if any, and, if the Company transfers its own securities, it may
make appropriate notations to the same effect in its own records.
     13. Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Option Agreement or (ii) to treat as
owner of such Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares shall have been so
transferred.
     14. Tax Consequences. Set forth below is a brief summary as of the date of
this Option Agreement of some of the federal tax consequences of exercise of the
Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE GRANTEE SHOULD
CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.
          (a) Exercise of Incentive Stock Option. If the Option qualifies as an
Incentive Stock Option, there will be no regular federal income tax liability
upon the exercise of the Option, although the excess, if any, of the Fair Market
Value of the Shares on the date of exercise over the Exercise Price will be
treated as income for purposes of the alternative

7



--------------------------------------------------------------------------------



 



minimum tax for federal tax purposes and may subject the Grantee to the
alternative minimum tax in the year of exercise.
          (b) Exercise of Incentive Stock Option Following Disability. If the
Grantee’s Continuous Service terminates as a result of Disability that is not
permanent and total disability as such term is defined in Section 22(e)(3) of
the Code, to the extent permitted on the date of termination, the Grantee must
exercise an Incentive Stock Option within three (3) months of such termination
for the Incentive Stock Option to be qualified as an Incentive Stock Option.
Section 22(e)(3) of the Code provides that an individual is permanently and
totally disabled if he or she is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months.
          (c) Exercise of Non-Qualified Stock Option. On exercise of a
Non-Qualified Stock Option, the Grantee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the Fair Market Value of the Shares on the date of exercise over the
Exercise Price. If the Grantee is an Employee or a former Employee, the Company
will be required to withhold from the Grantee’s compensation or collect from the
Grantee and pay to the applicable taxing authorities an amount in cash equal to
a percentage of this compensation income at the time of exercise, and may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.
          (d) Disposition of Shares. In the case of a Non-Qualified Stock
Option, if Shares are held for more than one year, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes. In the case of an Incentive Stock Option, if Shares
transferred pursuant to the Option are held for more than one year after receipt
of the Shares and are disposed more than two years after the Date of Award, any
gain realized on disposition of the Shares also will be treated as capital gain
for federal income tax purposes and subject to the same tax rates and holding
periods that apply to Shares acquired upon exercise of a Non-Qualified Stock
Option. If Shares purchased under an Incentive Stock Option are disposed of
prior to the expiration of such one-year or two-year periods, any gain realized
on such disposition will be treated as compensation income (taxable at ordinary
income rates) to the extent of the difference between the Exercise Price and the
lesser of (i) the Fair Market Value of the Shares on the date of exercise, or
(ii) the sale price of the Shares.
     15. Lock-Up Agreement.
          (a) Agreement. The Grantee, if requested by the Company and the lead
underwriter of any public offering of the Common Stock (the “Lead Underwriter”),
hereby irrevocably agrees not to sell, contract to sell, grant any option to
purchase, transfer the economic risk of ownership in, make any short sale of,
pledge or otherwise transfer or dispose of any interest in any Common Stock or
any securities convertible into or exchangeable or exercisable for or any other
rights to purchase or acquire Common Stock (except Common Stock included in such
public offering or acquired on the public market after such offering) during the
200-day period following the effective date of a registration statement of the
Company filed under the

8



--------------------------------------------------------------------------------



 



Securities Act of 1933, as amended, or such shorter or longer period of time as
the Lead Underwriter shall specify. The Grantee further agrees to sign such
documents as may be requested by the Lead Underwriter to effect the foregoing
and agrees that the Company may impose stop-transfer instructions with respect
to such Common Stock subject to the lock-up period until the end of such period.
The Company and the Grantee acknowledge that each Lead Underwriter of a public
offering of the Company’s stock, during the period of such offering and for the
lock-up period thereafter, is an intended beneficiary of this Section 15.
          (b) No Amendment Without Consent of Underwriter. During the period
from identification of a Lead Underwriter in connection with any public offering
of the Company’s Common Stock until the earlier of (i) the expiration of the
lock-up period specified in Section 15(a) in connection with such offering or
(ii) the abandonment of such offering by the Company and the Lead Underwriter,
the provisions of this Section 15 may not be amended or waived except with the
consent of the Lead Underwriter.
     16. Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of Nevada without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Nevada to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.
     17. Construction. The captions used in the Notice and this Option Agreement
are inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
     18. Administration and Interpretation. Any question or dispute regarding
the administration or interpretation of the Notice, the Plan or this Option
Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
     19. Venue and Waiver of Jury Trial. The Company, the Grantee, and the
Grantee’s assignees pursuant to Section 8 (the “parties”) agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan or this
Option Agreement shall be brought in the United States District Court for the
District of Nevada (or should such court lack jurisdiction to hear such action,
suit or proceeding, in a Nevada state court in the County of Clark) and that the
parties

9



--------------------------------------------------------------------------------



 



shall submit to the jurisdiction of such court. The parties irrevocably waive,
to the fullest extent permitted by law, any objection the party may have to the
laying of venue for any such suit, action or proceeding brought in such court.
THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL
OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions of this
Section 19 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.
     20. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
END OF AGREEMENT

10



--------------------------------------------------------------------------------



 



EXHIBIT A
GLOBAL CASH ACCESS HOLDINGS, INC. 2005 STOCK INCENTIVE PLAN
EXERCISE NOTICE
                    
Attention: Secretary
     1. Effective as of today,                                         , the
undersigned (the “Grantee”) hereby elects to exercise the Grantee’s option to
purchase                      shares of the Common Stock (the “Shares”) of
Global Cash Access Holdings, Inc., (the “Company”) under and pursuant to the
Company’s 2005 Stock Incentive Plan, as amended from time to time (the “Plan”)
and the Incentive Stock Option Award Agreement (the “Option Agreement”) and
Notice of Stock Option Award (the “Notice”) dated September 12, 2005. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Exercise Notice.
     2. Representations of the Grantee. The Grantee acknowledges that the
Grantee has received, read and understood the Notice, the Plan and the Option
Agreement and agrees to abide by and be bound by their terms and conditions.
     3. Rights as Stockholder. Until the stock certificate evidencing such
Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
shall issue (or cause to be issued) such stock certificate promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 10 of the Plan.
     The Grantee shall enjoy rights as a stockholder until such time as the
Grantee disposes of the Shares or the Company and/or its assignee(s) exercises
the Right of First Refusal or the Repurchase Right. Upon such exercise, the
Grantee shall have no further rights as a holder of the Shares so purchased
except the right to receive payment for the Shares so purchased in accordance
with the provisions of the Option Agreement, and the Grantee shall forthwith
cause the certificate(s) evidencing the Shares so purchased to be surrendered to
the Company for transfer or cancellation.
     4. Delivery of Payment. The Grantee herewith delivers to the Company the
full Exercise Price for the Shares, which, to the extent selected, shall be
deemed to be satisfied by use of the broker-dealer sale and remittance procedure
to pay the Exercise Price provided in Section 4(d) of the Option Agreement.
     5. Tax Consultation. The Grantee understands that the Grantee may suffer
adverse tax consequences as a result of the Grantee’s purchase or disposition of
the Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable

1



--------------------------------------------------------------------------------



 



in connection with the purchase or disposition of the Shares and that the
Grantee is not relying on the Company for any tax advice.
     6. Taxes. The Grantee agrees to satisfy all applicable federal, state and
local income and employment tax withholding obligations and herewith delivers to
the Company the full amount of such obligations or has made arrangements
acceptable to the Company to satisfy such obligations. In the case of an
Incentive Stock Option, the Grantee also agrees, as partial consideration for
the designation of the Option as an Incentive Stock Option, to notify the
Company in writing within thirty (30) days of any disposition of any shares
acquired by exercise of the Option if such disposition occurs within two
(2) years from the Date of Award or within one (1) year from the date the Shares
were transferred to the Grantee.
     7. Restrictive Legends. The Grantee understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Shares
together with any other legends that may be required by the Company or by state
or federal securities laws:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE ACT OR, IN THE OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS IN COMPLIANCE THEREWITH.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER, A RIGHT OF FIRST REFUSAL AND A REPURCHASE RIGHT HELD BY THE ISSUER
OR ITS ASSIGNEE(S) AS SET FORTH IN THE OPTION AGREEMENT BETWEEN THE ISSUER AND
THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. SUCH TRANSFER RESTRICTIONS, RIGHT OF FIRST
REFUSAL AND REPURCHASE RIGHT ARE BINDING ON TRANSFEREES OF THESE SHARES.
     8. Successors and Assigns. The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Exercise Notice shall be
binding upon the Grantee and his or her heirs, executors, administrators,
successors and assigns.
     9. Construction. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation.

2



--------------------------------------------------------------------------------



 



Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.
     10. Administration and Interpretation. The Grantee hereby agrees that any
question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
     11. Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of Nevada without
giving effect to any choice of law rule that would cause the application of the
laws of any jurisdiction other than the internal laws of the State of Nevada to
the rights and duties of the parties. Should any provision of this Exercise
Notice be determined by a court of law to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.
     12. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.
     13. Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.
     14. Entire Agreement. The Notice, the Plan and the Option Agreement are
incorporated herein by reference and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Option Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.

3



--------------------------------------------------------------------------------



 



          Submitted by:   Accepted by:
 
        GRANTEE:   GLOBAL CASH ACCESS HOLDINGS, INC.
 
       
 
  By:              
 
               
 
Kathryn S. Lever
  Title:              
 
        Address:   Address:
 
             
 
                 

4



--------------------------------------------------------------------------------



 



EXHIBIT B
GLOBAL CASH ACCESS HOLDINGS, INC. 2005 STOCK INCENTIVE PLAN
INVESTMENT REPRESENTATION STATEMENT

     
GRANTEE:
  Kathryn S. Lever
COMPANY:
  GLOBAL CASH ACCESS HOLDINGS, INC.
SECURITY:
  CLASS A COMMON STOCK
AMOUNT:
         
DATE:
         

In connection with the purchase of the above-listed Securities, the undersigned
Grantee represents to the Company the following:
     (a) Grantee is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities. Grantee is
acquiring these Securities for investment for Grantee’s own account only and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).
     (b) Grantee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon among other things, the bona fide nature of Grantee’s
investment intent as expressed herein. Grantee further understands that the
Securities must be held indefinitely unless they are subsequently registered
under the Securities Act or an exemption from such registration is available.
Grantee further acknowledges and understands that the Company is under no
obligation to register the Securities. Grantee understands that the certificate
evidencing the Securities will be imprinted with a legend which prohibits the
transfer of the Securities unless they are registered or such registration is
not required in the opinion of counsel satisfactory to the Company.
     (c) Grantee is familiar with the provisions of Rule 701 and Rule 144, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
conditions. Rule 701 provides that if the issuer qualifies under Rule 701 at the
time of the grant of the Option to the Grantee, the exercise will be exempt from
registration under the Securities Act. In the event the Company becomes subject
to the reporting requirements of Section 13 or 15(d) of the Securities Exchange
Act of 1934, ninety (90) days thereafter (or such longer period as any market
stand-off agreement may require) the Securities exempt under Rule 701 may be
resold, subject to the satisfaction of certain of the conditions specified by
Rule 144, including: (1) the resale being made through a broker in an
unsolicited “broker’s transaction” or in transactions directly with a market
maker (as said term is defined under the Securities Exchange Act of 1934); and,
in the case of an affiliate, (2) the availability of certain public information
about the Company, (3) the amount of Securities being

1



--------------------------------------------------------------------------------



 



sold during any three month period not exceeding the limitations specified in
Rule 144(e), and (4) the timely filing of a Form 144, if applicable.
     In the event that the Company does not qualify under Rule 701 at the time
of grant of the Option, then the Securities may be resold in certain limited
circumstances subject to the provisions of Rule 144, which requires the resale
to occur not less than one year after the later of the date the Securities were
sold by the Company or the date the Securities were sold by an affiliate of the
Company, within the meaning of Rule 144; and, in the case of acquisition of the
Securities by an affiliate, or by a non-affiliate who subsequently holds the
Securities less than two (2) years, the satisfaction of the conditions set forth
in sections (1), (2), (3) and (4) of the paragraph immediately above.
     (d) Grantee further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk. Grantee understands that no assurances can be given that any
such other registration exemption will be available in such event.
     (e) Grantee represents that Grantee is a resident of the state of Nevada.

                      Signature of Grantee:
 
                          Kathryn S. Lever
 
               
 
  Date:         ,                

2